DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are under consideration.
Specification
The disclosure is objected to because of the following informalities: FIG. 3 consists of part A, B, and C, which are described in the specification ([0013] in the specification as filed) as follows: 
Flow cytometric profiles of pre-enrichment and post-enrichment samples divided by linage makers (Lin) and CD127 in upper panels. Lower panels showing Lin−CD127+ gated populations divided by CD161 and CRTH2. Numbers in red denote percentages of ILC2 in live cells. (B, C) Graphs showing ILC2 cell percentage and enrichment yields of the indicated three kinds of enrichment methods. 

However, the specification ([0099] in the specification as filed;  [0100] in US 20190125800) also has this description of the results: 
Among the three enrichment methods, EasySep™™ ILC2 kit and EasySep™™ NK+CD56 kits produced higher purity of ILC2 cells (8% and 5%, respectively) than RosetteSep™ ILC2 kit (FIG. 3A). However, RosetteSep™ kit and EasySep™™ ILC2 kit have higher recovery rate than EasySep™™ NK+CD56 kit (FIG. 3B). 

Here, the designations FIG. 3A and FIG. 3B do not match the actual figure or the earlier description.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the method of claim 1, wherein the method results in an increase in the ILC2 cells by 10 fold relative enriching ILC2 using MAC beads. “MAC” is understood to refer to “magnetic activated cell” sorting, which is a generic method that may be performed with many different magnetic ligands, such as antibodies. Without any indication of specificity, the expression “MAC beads” does not provide sufficient information to describe how the measurement is to be performed.  It is not even possible to evaluate enablement of the claim, as no example or result explicitly teaches “MAC beads”.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the “method of claim 1, wherein the percentage of ILC2 cells range from 0.5 to 15%, compared to the initially obtained ILC2 cells of total cells.” This does not make sense. On can envision a cell population that has ILC2 cells in a range from 0.5 to 15%, but what does it mean that this percentage is compared to anything else?

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 13 is drawn to the method of claim 1, wherein the method results in an increase in the ILC2 cells by 100 fold relative to enriching ILC2 using the EasySep™ ILC2 kit. The specification discloses a comparison of growth of cells enriched by three different methods in FIG.4. The results show that cells enriched using the EasySep™ ILC2 kit expanded 350 fold over the 10-day culture period. Expansion by 100 fold relative to this 350 fold value, as required by claim 13, would result in a total of 35000 fold (350 x 100) expansion over the 10-day culture period. The results show that RosetteSep ILC2 kit enriched cells expanded 587 fold, which is far short of the required 35000 fold expansion. Therefore, the disclosure is not enabling for the level of expansion required by claim 13.
It is further noted that the expansion of RosetteSep ILC2 kit enriched cells is the only disclosed method that resulted in substantially higher expansion relative to expansion of cells enriched using the EasySep™ ILC2 kit. Therefore, the enabled scope for any claim to higher .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3, 6, 8, 9, 12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camelo et al., Blood Adv. 2017 Mar 30;1(10):577-589 (‘Camelo’, of record).
Camelo teaches the culturing of ILC2 cells in the presence of IL-2, IL-25, IL-33, and TLSP for a period of 5 days (Figure 2). This method conforms to the limitations of claims 1 and 3, as the claims do not specify absence of TLSP. As the prior art method and the claimed method are not distinguished, they both would inherently produce the cells recited in claim 18. The cells were isolated from blood (as in claim 9) and enriched for ILCs >40-fold prior to culturing and isolated ILC2 with >95% to 98% purity (as in claims 2, 12, and 15) (Results, 1st paragraph; Discussion, 2nd paragraph). Such high purity comprises greater than 10-100 fold enrichment, as in claim 12. The culture media comprised basal media (Results, 2nd paragraph), as in claim 6. The culture medium did not comprise OP9-DL1, as in claims 8 and 19, and it did not comprise IL-7, as in claim 19. Thus, the medium conforms to the limitations of claim 19, which requires only that the medium is free or substantially free of OP9-DL1 or TSLP or IL-7, and does not require the simultaneous absence of all 3 components. The cells were analyzed for expression of CD161 and GATA3 and for production of IL-5 and IL-13 (Table 1) as in claims 16 and 17.

Claims 1, 3, 6-9, 11, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geier et al., Eur J Immunol. 2017 Nov;47(11):1959-1969; Epub 2017 Aug 14 (‘Geier’). 
Geier teaches the culturing of ILC2 cells in the presence of IL-2, IL-25, IL-33, and IL-7 for a period of 4 days (Figure 5). This method conforms to the limitations of claims 1 and 3, as the claims do not specify absence of IL-7. As the prior art method and the claimed method are not distinguished, they both would inherently produce the cells recited in claim 18. The cells were isolated from blood (as in claim 9). The culture media comprised basal media (Results, 2nd paragraph), as in claim 6. The culture medium did not comprise OP9-DL1, as in claims 8 and 19, and it did not comprise TLSP, as in claims 7 and 19. The input cell number was 1 x 106 (p. 1967, right column), so the yield necessarily conformed to claim 11.

Claims 1, 2, 4-9, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al., Allergy Asthma Immunol Res. 2016 May;8(3):216-222.
Fan teaches the culturing of ILC2 cells in the presence of IL-2, IL-25, and IL-33 (Abstract). The cells were isolated from blood (as in claim 9), and blood cells were fractionated into Lineage +/- cells, which is a form of enrichment, as in claim 2. The cytokine concentrations were the 50 ng/mL IL-25, 50 ng/mL IL-33, and 20 U/mL IL-2 (Materials and Methods) as in claims 4, 5, and 20. As the prior art method and the claimed method are not distinguished, they both would inherently produce the cells recited in claim 18. The culture media comprised basal media as in claim 6 and did not comprise OP9-DL1, TLSP, or IL-7 as in claims 7, 8, and 19. At the end of culture, the cell-free supernatants were collected from each well and assessed for the presence of IL-5 and IL-13, as in claim 17.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647